The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.




                                                                 April 2, 2020

                                2020COA56

No. 18CA0673, People v. Dax Ace Anderson — Constitutional
Law — Due Process; Criminal Law — Competency to Proceed

     A division of the court of appeals considers whether a person

must be adjudged incompetent to proceed where the person has

made numerous statements and filings with the court that,

although appearing somewhat delusional on their face, are reflective

of a larger, yet atypical, anti-government system of beliefs shared by

others in the country.

     The division concludes that an atypical system of beliefs

cannot alone be the basis upon which a defendant is incompetent

to stand trial.

     The division also concludes that the trial court did not

misapprehend the competency standard, despite having made some
statements that the defendant was incompetent to waive his right to

counsel.
COLORADO COURT OF APPEALS                                        2020COA56


Court of Appeals No. 18CA0673
Mesa County District Court No. 15CR487
Honorable Valerie J. Robison, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Dax Ace Anderson,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                 Division I
                         Opinion by JUDGE DAILEY
                       Navarro and Gomez, JJ., concur

                           Announced April 2, 2020


Philip J. Weiser, Attorney General, Patrick A. Withers, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Danielle C. Jefferis, Alternate Defense Counsel, Denver, Colorado, for
Defendant-Appellant
¶1    Under the law, a person is incompetent to proceed in a

 criminal case if he or she lacks (1) a rational and factual

 understanding of the criminal proceedings or (2) sufficient ability to

 consult with his or her lawyer with a reasonable degree of rational

 understanding in order to assist in the defense. To be competent to

 proceed, then, a person’s perceptions and understandings about

 the criminal justice process and the charges must be rational and

 grounded in reality.

¶2    In this case, we are called upon to determine whether a person

 must be adjudged incompetent to proceed where the person has

 made numerous statements that, although they may appear

 somewhat delusional on their face, are reflective of a larger, yet

 atypical, anti-government system of beliefs shared by others in the

 country.

¶3    Because we conclude that such a person need not be adjudged

 incompetent to proceed, we affirm the judgment of conviction of

 defendant, Dax Ace Anderson, entered on jury verdicts finding him

 guilty of (1) eleven counts related to sexual assaults on three

 children and (2) various sentence enhancers.




                                    1
                            I.   Background

¶4    Anderson was charged in April of 2015 with the alleged

 offenses in this case. He was eventually tried and convicted thirty-

 one months later, in November 2017. Over the course of the case,

 Anderson had nine attorneys appointed to represent him or to serve

 as advisory counsel. The majority of these attorneys withdrew

 because of Anderson’s refusal to work with them and lack of

 communication.

¶5    Between the court’s multiple appointments of new counsel,

 Anderson’s requests to proceed pro se, and Anderson’s generally

 disruptive behavior during the proceedings, the preliminary hearing

 was delayed almost two years until February of 2017. When

 Anderson refused to appear at the preliminary hearing, the court

 determined that he had waived his right to such a hearing, and the

 case proceeded to trial.

¶6    Over the course of the case, there was continued consideration

 given to Anderson’s competence to proceed. Three competency

 evaluations were performed on Anderson by two different

 psychologists at the Colorado Mental Health Institute at Pueblo.

 (Anderson’s counsel had requested the first and third evaluations,


                                   2
 and the court had ordered the second one sua sponte based on the

 nature of Anderson’s filings with the court.1) The result of each

 evaluation was the same: Anderson did not have any mental

 disability that would prevent him from interacting with counsel or

 understanding the facts surrounding the charges against him.2

 Based on these evaluations, along with its own questioning of

 Anderson during the case, the court concluded that Anderson was

 competent to proceed.

¶7    On the morning of trial, Anderson decided not to participate

 because, he said, the court did not have jurisdiction over him.

 When Anderson left the courtroom of his own accord, his appointed

 counsel tried the case in his absence.3




 1 For example, Anderson’s filings continuously referenced tax law,
 the Uniform Commercial Code, and various inapplicable
 constitutional provisions. The filings also stated often that “Dax
 Anderson” was a fictitious entity subjected to the frauds of the
 United States government.

 2The second and third evaluations are contained in sealed portions
 of the record on appeal, and the second evaluation quotes the first
 evaluation.

 3 Anderson decided not to participate in the remainder of the trial
 too, leaving the courtroom each and every day of trial.

                                   3
¶8      The defense presented at trial was that the three child victims’

  testimony was not credible. After a seven-day trial, the jury found

  Anderson guilty on all counts. Subsequently, the court sentenced

  him to an indeterminate sentence of at least 240 years in the

  custody of the Department of Corrections.

       II.        Anderson Was Properly Found Competent to Stand Trial

¶9      Anderson contends that the trial court erred in finding him

  competent to stand trial, despite his incoherent filings, courtroom

  statements, and inability to assist counsel. We disagree.

             A.    Preservation, Standard of Review, and General Law

¶ 10    Initially, we reject the People’s assertion that Anderson failed

  to properly preserve this issue for appeal because neither he nor his

  counsel ever objected to the court’s findings of competency.

¶ 11    To properly preserve an issue for appeal, a party’s objection or

  request must be specific enough to (1) draw the court’s attention to

  the asserted error, Martinez v. People, 2015 CO 16, ¶ 14; (2) provide

  the court with a meaningful opportunity to focus on the issue,

  People v. Coughlin, 304 P.3d 575, 582 (Colo. App. 2011); and (3)

  prevent or correct the error, People v. Moore, 226 P.3d 1076, 1082

  (Colo. App. 2009).


                                        4
¶ 12   Here, the issue of Anderson’s competency to stand trial

  saturated the proceedings: defense counsel twice asked for and was

  granted competency evaluations, and the court was concerned

  enough about Anderson’s competency to order yet another

  evaluation sua sponte. Not only was the court given a chance to

  rule on the issue, it did rule on the issue. Consequently, we

  consider the issue properly preserved for appellate review.

¶ 13   Where the issue has been raised, we review a trial court’s

  competency determination for an abuse of discretion. People v.

  Price, 240 P.3d 557, 561-62 (Colo. App. 2010). A court abuses its

  discretion if its decision is manifestly arbitrary, unreasonable, or

  unfair, id. at 561, or if it applies an incorrect legal standard, People

  v. Mondragon, 217 P.3d 936, 939 (Colo. App. 2009).

¶ 14   Due process prohibits the trial of an incompetent defendant.

  People v. Wingfield, 2014 COA 173, ¶ 32. “In Colorado, a

  defendant’s due process rights in regard to competency are

  protected by statute.” Price, 240 P.3d at 561. Under the statute, a

  defendant is incompetent to proceed if “as a result of a mental

  disability or developmental disability,” he lacks “sufficient present

  ability to consult with [his] lawyer with a reasonable degree of


                                     5
  rational understanding in order to assist in the defense,” or “a

  rational and factual understanding of the criminal proceedings.”

  § 16-8.5-101(12), C.R.S. 2019; cf. Dusky v. United States, 362 U.S.

  402, 402 (1960) (per curiam) (Under the Due Process Clause, the

  competence to stand trial inquiry focuses on whether the defendant

  “has sufficient present ability to consult with his lawyer with a

  reasonable degree of rational understanding — and whether he has

  a rational as well as factual understanding of the proceedings

  against him.”).

       B.     The Trial Court’s Determination is Supported by the Record

¶ 15        The trial court, without any objection from the parties,

  determined that Anderson was competent to proceed. Its

  determination is supported by the competency evaluations. In the

  competency evaluations, the psychologists concluded that Anderson

  was competent to proceed because he did not have a mental

  disability or developmental disability and he had sufficient ability to

  consult with a lawyer with a rational and factual understanding of

  the criminal proceedings he faced.

¶ 16        The first two competency evaluations, as well as other parts of

  the record, reflected the following:


                                         6
 Anderson sustained a traumatic brain injury in

  approximately October of 2008, leaving Anderson with

  some reported memory problems;

 although Anderson was evaluated for malingering early in

  the case because he claimed he could not recognize his

  counsel, he later recognized counsel and recalled

  previous conversations when he and counsel had met

  with the psychologist;

 the psychologist noted, during the conversations, that

  Anderson logically connected his ideas;

 Anderson’s initial, incomplete understanding of the legal

  process had improved over the course of his case because

  he had “bought many law books” and was studying

  because he had decided to represent himself;

 Anderson was generally familiar with terminology, the

  trial process, plea options, and the relationship between

  attorney and client;

 Anderson was aware he had been charged with multiple

  counts of sexual abuse on children and understood the

  general facts regarding the charges: where he was, who

                           7
            the alleged victims were, and the possibility of spending

            life in prison if convicted;

          the psychologist was not concerned with Anderson’s

            understanding of general legal principles and the facts

            surrounding the charges;

          the psychologist (1) noted the lengthy list of appointed

            defense counsel that had withdrawn from the case and

            (2) was concerned with Anderson’s inability either to

            work with an attorney to plan a defense or to represent

            himself; and

          the psychologist noted that “[m]aking what seems to be

            an ill-informed choice as to whom he wants to help him

            proceed pro se does not preclude him from having a

            rational and factual understanding of the criminal

            charges he faces.”

¶ 17   As to the third competency evaluation:

          it was very brief;




                                     8
         Anderson largely refused to participate in the evaluation,

          as well as other programs within the jail, citing

          “Sovereign Citizenship” beliefs;4

         Anderson was described as being behaviorally stable and

          “his thought processes were coherent, logical, and goal-

          directed,” and “although he endorsed beliefs related to

          the Sovereign Citizen movement, his thought content was

          not disturbed by a delusional belief system”;




4 Those who affiliate with “Sovereign Citizenship” believe in a
particular interpretation of the common law and believe they are
not subject to governmental statutes, proceedings, or jurisdictions.
They believe the individual, a “flesh and blood” man (denoted in
lowercase letters) is separate from a legally fictitious commercial
entity imposed upon them by issuance of a birth certificate and
other official documents (as governmental documents usually
denote names in all capital letters). Through this fictitious entity,
they believe, the United States government perpetrates fraud,
making the individual a “creditor” of the fictitious entity. Caesar
Kalinowski IV, A Legal Response to the Sovereign Citizen Movement,
80 Mont. L. Rev. 153, 158, 163, 166, 175 (2019) (discussing the
finer details of the Sovereign Citizenship movement); see, e.g.,
Kilgore-Bey v. Fed. Bureau of Prisons, Civ. A. No. RDB-17-1751,
2017 WL 3500398, at *2 (D. Md. Aug 14, 2017) (“Sovereign citizens
are a loosely affiliated group who believe that the state and federal
governments lack constitutional legitimacy and therefore have no
authority to regulate their behavior.”) (citation omitted).


                                  9
           Anderson was able to describe the evidence in the case,

             his awareness of the role of the district attorney, and the

             roles of witnesses; and

           Anderson was also aware of the appointed advisory

             counsel but was still set on representing himself,

             suggesting that Anderson had the ability to make

             decisions about his case.

¶ 18   Given the contents of the evaluations, the lack of any objection

  by Anderson or his counsel to the conclusions stated therein, and

  the court’s ability to observe Anderson,5 we perceive no abuse of the

  court’s discretion in determining him competent to stand trial.

        C.    Anderson’s Arguments Otherwise Are Unpersuasive

¶ 19   In so concluding, we necessarily reject Anderson’s assertions

  that the court’s determination was in error because, according to

  him, the record reflects that (1) he was delusional (i.e., his

  perceptions and understandings were not rational and grounded in



  5 See People v. Morino, 743 P.2d 49, 52 (Colo. App. 1987) (“The trial
  judge who . . . has had the opportunity of observing the defendant,
  his actions and general demeanor, has substantial discretion in
  determining whether an issue respecting his competency has been
  raised.”).

                                     10
  reality); and (2) the court misapprehended the governing law, as

  demonstrated by its determination that Anderson was competent to

  proceed but not competent to waive his right to a lawyer and

  represent himself.

                          1.    Anderson’s Beliefs

¶ 20     In legal support of his first assertion, Anderson relies on the

  following pronouncement from another division of this court:

              [A] defendant’s factual understanding of the
              proceedings, proper orientation as to time,
              place, and person, and his ability to furnish
              accurately information as to his past history
              and the events at issue are not alone sufficient
              to establish the defendant’s competence.
              Rather, the defendant’s perceptions and
              understandings must also be rational and
              grounded in reality.

  Mondragon, 217 P.3d at 940 (emphasis added) (citation omitted).

¶ 21     As pertinent here, Anderson points to various statements he

  made in documents or in court. The following are examples of

  those statements:

        In a motion for writ of habeas corpus, Anderson wrote,

              I Anderson: Dax Ace: the Natural Living-born
              man of God, to implore, motion, and direct this
              court, to take the following actions without any
              further sale, denial, delay, or obstruction.



                                      11
        ....

        Be it further noted that on & for the private &
        and public records of this case, that,
        Anderson: Dax Ace is the Authorized Agent for
        the corporate artifice & fiction known as “DAX
        ACE ANDERSON, ET AL,” and that Natural,
        Living-born man CANNOT under any measure,
        or means, be used as “collateral” for the
        alleged “Debt Obligation,” and under the
        Colorado Constitution’s Bill of Rights, Sections
        #12 and 20, “no person shall be imprisoned for
        debt,” and that, “No excessive bail, or cruel &
        unusual punishment shall be imposed, or
        inflicted.”

 Anderson filed a “Notification of reservation of rights UCC 1-

  308/1-207.”

 Anderson mailed documents to the court and district attorney

  titled “Notice of Acceptance of dishonor and default,” “Notice of

  dishonor,” and “Non-Negotiable Notice of Acceptance,” for

  payments Anderson felt were owed to him under Uniform

  Commercial Code rules.

 In a document seeking a “Right of Master,” Anderson wrote:

        I, dax-ace: anderson, a living and breathing
        man of the land. Do hereby give right of
        master to all who work with The Bear’s law
        and Forensics Team located at [a Florida
        address]. If my rights are violated and/or I am
        incapacitated due to an unlawful arrest or
        abduction caused by any officer or official

                              12
       working outside the color of law and/or not
       following their oath of office. The Bear’s Law
       and Forensics Team is granted full rights by
       me to fight my case to the fullest extent of the
       true law.

 In another document, Anderson wrote, “From the beginning as

 god is my witness, I dax, a true man of God acknowledge all

 blessings given by God; repent all transgressions against God;

 and waive all claims without God[.]”

 In another document, Anderson wrote, “I Do Not ‘Consent’ to

 any Force or Physical Abuse . . . this is not a Criminal Issue.

 This is a Tax Issue. . . I Do Not ‘Consent’ and Do Not

 ‘Contract.’”

 Anderson filed documents titled “Hell has No fury Like a

 Woman Scorned” and “LEGAL NOTICE AND DEMAND, FIAT

 JUSTITIA, RUAT COELUM, Let right be done, though the

 heavens should fall.”

 In court Anderson made statements such as (1) “Okay,

 another thing in here, it says without my consent you cannot

 proceed, federal Rules Title 28, Civil Procedures, Section 636,

 cannot proceed without my consent here”; (2) “Like I said

 before judge, I’m not that person. I’m an authorized

                              13
       representative for that person. I do not argue facts. I want

       full disclosure in settling his account, period”; (3) “I am doing

       a forgiveness of indebtedness and I’m instructing you to file a

       1099-C within 72 hours. If you do not do this, I am filing a

       criminal complaint with the Comptroller of the currency that

       you and everyone involved are guilty of tax evasion because

       you are qualified heir to receive property from defendant’s

       estate and you haven’t paid the tax on property . . . .”; and (4)

       “I’m the secured party creditor and I demand you provide of

       jurisdiction over me, the secured party creditor.”

¶ 22   On the surface, these statements might appear, as Anderson

  argues, to depict a person who is not in touch with reality. Digging

  deeper, however, these statements do not undermine the trial

  court’s competency determination.

¶ 23   Anderson’s statements indicate that he shares some common

  beliefs with people who identify with the “Sovereign Citizenship”

  movement.6


  6The record reflects that at times Anderson denied that he was a
  “Sovereign Citizen,” and at other times, he acknowledged that he
  was one. Whether or not Anderson was a “Sovereign Citizen” is of


                                    14
¶ 24   In one of the competency evaluations, a psychologist noted

  that beliefs akin to those held by “Sovereign Citizens” are not alone

  sufficient for a DSM-5 diagnosis of a mental disorder and not

  relevant to the competency issue.

¶ 25   We agree that such beliefs are not, in and of themselves,

  indicative of a mental disorder. Nor are they dispositive of a

  competency determination. In addressing a similar situation, the

  Ninth Circuit Court of Appeals said:

            It is not disputed that Neal made numerous
            comments and filed a variety of documents
            disputing jurisdiction and other “nonsensical”
            issues (e.g., [the] United States is a
            corporation. . . . as a corporation it cannot
            interact with human beings; “the sale of bonds
            based on Petitioners [sic] conviction by the
            court creates a financial conflict of interest”.).
            However, Neal also professed a “sovereign
            citizen” belief system. His comments and
            conduct were indicative of that belief, not a lack
            of competence. Neal cannot now use those
            beliefs as an expression of incompetency. “In
            the absence of any mental illness or
            uncontrollable behavior, [Neal] had the right to
            present [his] unorthodox defenses and argue
            [his] theories to the bitter end.”




  no consequence to us. What is of consequence is that Anderson
  shares many beliefs with people who espouse that cause and who,
  as indicated below, have been found competent to proceed.

                                    15
United States v. Neal, 776 F.3d 645, 657 (9th Cir. 2015) (emphasis

added) (footnote omitted) (quoting United States v. Johnson, 610

F.3d 1138, 1147 (9th Cir. 2010)). Other courts have reached a

similar conclusion. See, e.g., United States v. Coleman, 871 F.3d

470, 478 (6th Cir. 2017) (“[S]imply espousing sovereign citizen and

other fringe views does not necessarily demonstrate lack of

competence . . . .”); United States v. Gooch, 595 F. App’x 524, 527-

28 (6th Cir. 2014) (“[M]erely believing in fringe views does not mean

someone cannot cooperate with his lawyer or understand the

judicial proceedings around him. . . . [T]he question is not whether

a defendant has tax-protester or other fringe beliefs but whether

possessing those beliefs establishes, without more, a deeper

breakdown in communicative ability (i.e., ability to communicate

with one’s lawyers) or cognitive ability (i.e., ability to understand the

ongoing legal proceedings). We answer that question as several of

our sister circuits have: with a resounding ‘no.’”); United States v.

James, 328 F.3d 953, 955-56 (7th Cir. 2003) (“Many litigants

articulate beliefs that have no legal support . . . . Sometimes these

beliefs are sincerely held, sometimes they are advanced only to

annoy the other side, but in neither event do they imply mental


                                   16
  instability or concrete intellect so deficient that trial is impossible. .

  . . One person with a fantastic view may be suspected of delusions;

  two people with the identical view are just oddballs.”) (citation

  omitted); State v. Tucker, 62 N.E.3d 893, 898 (Ohio Ct. App. 2016)

  (“Other courts, when faced with similar circumstances, have

  consistently concluded that while such behavior may reflect

  unusual beliefs and may go so far as to obstruct trial court

  proceedings, they are not indicia of incompetency . . . .”).

¶ 26   In line with these authorities, courts have uniformly rejected

  the notion that people are incompetent to proceed simply because

  they espouse or evidence a belief system similar to Anderson’s. See,

  e.g., Gooch, 595 F. App’x at 526-27 (that a person was governed

  only “by God’s law,” presented tax arguments to combat criminal

  charges, and refused to speak to defense counsel “does not mean

  [he] cannot . . . understand the judicial proceedings around him”);

  United States v. Landers, 564 F.3d 1217, 1219 n.1 (10th Cir. 2009)

  (holding a criminal defendant, who believed in an alternative

  version of commercial law and planned to file liens and Uniform

  Commercial Code documents against prison wardens to recoup

  payment owed for unauthorized use of the defendant’s name, was


                                      17
  not incompetent to stand trial); United States v. Oehler, 116 F. App’x

  43, 44 (8th Cir. 2004) (per curiam) (holding that “performing

  incantations of the tax protest movement” and making legally

  frivolous arguments were not evidence of mental incompetence);

  James, 328 F.3d at 954-55 (holding the defendant’s exclamations

  that he was a “secured party” in a criminal case was insufficient to

  undermine a finding of competency).

¶ 27   Because Anderson’s unconventional beliefs do not necessarily

  reflect that he is delusional or out of touch with reality, they are not

  sufficient, in and of themselves, to undermine the court’s

  competency determination.

            2.    Misapprehending the Competency Standard

¶ 28   Anderson asserts that he was not competent to stand trial

  because the trial court concluded that he was not competent to

  waive his right to counsel and proceed pro se. Because the

  standard for determining competency to proceed is the same as that

  for determining competency to waive counsel,7 Anderson argues


  7 See People v. Davis, 2015 CO 36M, ¶ 16 (“A defendant is
  competent to waive the right to counsel if he meets the threshold
  standard for competence to stand trial articulated by the United


                                     18
  that the court should have recognized that he was as incompetent

  to proceed as he was to waive counsel.

¶ 29   True, on occasion, the court did say that Anderson was not

  “competent” to represent himself. But read in context, the court’s

  “competence” concern was not that Anderson lacked sufficient

  acumen or touch with reality to be capable of deciding whether to

  proceed (with or without counsel). Rather, the court’s concerns were

  that (1) Anderson was ill-equipped or sorely lacking in the legal

  skills to represent himself and (2) Anderson was being obstinate

  toward the progression of the case. Indeed, just over a year and a

  half before trial, the court allowed Anderson to waive counsel and

  proceed pro se with the help of advisory counsel, which

  demonstrates that the court did not misunderstand or misapply the

  applicable “competency” standard.8



  States Supreme Court in Dusky v. United States, 362 U.S. 402
  (1960) (per curiam).”).

  8 The court subsequently determined that Anderson “waived the
  right to represent [himself] based on [his] behavior, . . . [his]
  disruptions, . . . [his] delaying tactics, . . . [his] inability to proceed
  with this case in a just and appropriate manner,” and his hindrance
  of “the administration of justice over and over and over again.” It
  was not, the court noted, that Anderson did not understand the


                                      19
                             III.   Disposition

¶ 30   The judgment of conviction is affirmed.

       JUDGE NAVARRO and JUDGE GOMEZ concur.




  proceedings, it was that he “refuse[d] to adhere to the rules of this
  courtroom.” See People v. Mogul, 812 P.2d 705, 708 (Colo. App.
  1991) (The right of self-representation “may not be used to impede
  the efficient administration of justice.”).

                                     20